Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on May 24, 2020 cancelled all previous claims (claims 1-20) and added new claims 21-38.  Thus, the currently pending claims addressed below are claims 21-38.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,558,998. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-38 of the instant invention merely omit some of the limitations found in claims 1-54 of U.S. Patent No. 10,558,998 and use some slightly different terminology such as “website designer” instead of “subscribing user” that are .

Claim Objections
Claims 21-38 are objected to because of the following informalities:  The claims are replete with antecedent  basis issues.  Appropriate correction is required. Following is a list of the antecedent basis issues identified by the examiner, though given the shear number of issues, the examiner urges the applicant to carefully review all other claims to make sure the examiner has not missed some. Any claims not specifically identified are objected to on the basis of dependency on independent claims 21 and/or 30.
Claim 21
said business intelligence and editing history (business intelligence and editing history has never been claimed instead the applicant has claimed business intelligence and editing history parameters)
Claim 30

said business intelligence and editing history (business intelligence and editing history has never been claimed instead the applicant has claimed business intelligence and editing history parameters and as such there is no antecedent basis)
Claims 22 and 31:  
said editing history (editing history has never been claimed instead the applicant has claimed business intelligence and editing history parameters thus there is no antecedent basis)
said editor (an editor has never been claimed and as such there is no antecedent basis)
Claim 26: said a mode (if intended antecedent based to previously claimed “a mode” then it should recite “said mode”, using “said a mode” makes it confusing as to whether the applicant is claiming a new mode based on the “a mode” portion, or whether they intend antecedent basis to previously claimed “a mode”)
Claims 28 and 37: 
said website parameters (does this have antecedent basis to the previously claimed business intelligence and editing history parameters of websites or the parameters of the collected and stored data, or perhaps just the previously claimed parameters of end users of websites of independent claims 21 and 30. Other options might include antecedent basis to the current session parameters of claim 25 and 34 or the parameters of the wbs 
said pre-defined plans and rules (does not have antecedent basis as independent claims 21 and 30 from which they depend never recite pre-defined plans and rules)
said A/B testing (has no antecedent basis as “A/B testing” has never been claimed in independent claims 21 and 30 from which claims 38 and 37 depend).
Claims 29 and 38
said associated business intelligence (Claims 21 and 30 from which the claims depend mention that the WBS promotional offers is contstructed as a function of “business intelligence and editing history parameters” but do not mention these business intelligence and editing history parameters to be previously associated with anything.
parameters of said subscribing user (a subscribing user has never been previously claimed)
parameters of said end users ( are these new parameter of the previously claimed end users or is this intended to have antecedent bases to previously claimed parameters of end users.  If it is the latter then it should recite “said parameters of end users” or “said parameters of said end users”.

associated third party applications (is this a new type data that has somehow been obtained or is it supposed to have antecedent basis to the previously claimed “associated third party applications to said websites built by said designer”. If it is the latter then it should recite “said associated third party applications to said websites built by said designer” or “said associated third party applications”)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
business intelligence and editing history parameters” would be required to construct each of said WBS promotional offers.
However, the claim goes on to recite: “said generating further comprising: for each designer, collecting and storing data, said data comprising parameters of at least one of: said designer, parameters of end users of websites built by said designer, industries of websites built by said designer and associated third party applications to said websites built by said designer”.  As such at least one of these types of data comprising parameters must be stored and used in the generating of either the matrix or the WBS promotional offers. However, one of ordinary skill in the art would not be able to determine which of these two things that are generated using the stored data comprising parameters. At first glance one of ordinary skill might assume that this type of data would be most likely associated with generating the WBS promotional offerings because the claimed parameters could be considered business intelligence parameters.  However, none of the claimed data comprising parameters would appear to be “editing 
Additionally, one of ordinary skill in the art would not be able to determine how the invention obtains, stores and utilizes “editing history parameters” as the claim states that they are used, but has neither obtained such information nor stored such information unless the claimed “data comprising parameters of at least one of” is intended to recite “data comprising said editing history parameters of at least one of”. In which case one of ordinary skill in the art would not be able to determine how the invention obtains, stores and uses “business intelligence parameter” as the claim states that they are used.  Given that only one type of parameter is required the applicant cannot intend the claim to recite “data comprising said business intelligence and editing history parameters”  because it is not clear how a single type of parameter could be both “business intelligence and editing history parameters”. This is of course assuming that the claimed “data comprising parameters” is intended to be used in the construction 
Additionally, one of ordinary skill in the art would not be able to determined the intended metes and bounds of the claimed “said generating further comprising: for each designer, collecting and storing data, said data comprising parameters of at least one of: said designer, parameters of end users of websites built by said designer, industries of websites built by said designer and associated third party applications to said websites built by said designer”. One of ordinary skill in the art would not be able to determine whether the applicant is claiming at least one of three different parameters or at least one of four different parameters. If the applicant intends for there to be four parameters then the limitations should recite industries of websites built by said designer, and associated third party applications to said websites built by said designer.  If the applicant intends for there to be three parameters then the limitation should recite “and industries of websites built by said designer and associated third party applications to said websites built by said designer. Perhaps the applicant is intending the limitation to mean four different limitations wherein the final two limitations are “industries of websites built by said designer, and industries associated with third party applications to 
Thus, it is clear that independent claims 21 and 30 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims 22-29 and 31-38 fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency.
In regards to claim 23 and 32 is “said data further comprising” intending to require that all three of these types of data must be stored or is it intending that it be additional types of data parameters that are to be included in the data comprising parameters of “at least one of listing” and as such are not intended to be required to be stored. One or ordinary skill in the art would not be able to determine which of these scenarios is intended by the applicant and as such the mete and bounds of the claims are clearly indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 25 and 34, how can a promotion be based on current session parameters for an anonymous user when independent claims 21, and 30 from which claims 25 and 34 depend require that the creation of the promotions utilize both business intelligence and editing history parameters of websites built by said designer.  According to the applicant’s specification in paragraph 105 it is possible for an 
In regards to claims 28 and 37, the examiner is unsure if the claimed “storing of at least one of” is introducing new types of data that is collected and stored or whether the “said website parameters” means the previously claimed “data comprising parameters of at least one of” or perhaps the previously claimed “parameters of end user websites”. If it is the “data comprising parameters of at least one of” then the limitation does not further limit the claim from which it depends as at least one of these parameters have already been required to be stored and as such the “storing at least 
In regards to claims 29 and 38,  the collected data that is stored requires parameters of at least one of said designer, parameters of end users of websites built by said designer, industries of websites built by said designer and associated third party applications to said websites built by said designer according to independent claims 21 and 30.  Thus, the collected and stored parameters may include just parameters of “said designer” for example.  In such a case, the business intelligence could not be determined by the claimed “at least one of: parameters of said subscribing user, parameters of said end users, industries of said websites built by said subscribing users 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-38 herein are directed to a method and system which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  However, claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
storing data comprising parameters of at least one of: a website designer using said website building system, parameters of end users of websites built by said designer, industries of websites built by said designer and associated third party applications to said websites built by said designer;  
generating a tailormade personal multi-dimensional matrix of WBS (website building system) promotional offerings for said designer; 
each said WBS promotional offering constructed as a function of business intelligence and editing history parameters of websites built by said designer,

delivering said WBS promotional offering to said designer via said mode of delivery channel accordingly. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data to determine results, generate tailored content based on the results and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a website building system comprising a processor and at least one database, an analyzer and updater (unit running on said processor), a channel determiner, a marketer, website building system user interface, an internal A/B test applier, and an editor. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a website building system comprising a processor and at least one database, an analyzer and updater (unit running on said processor), a channel determiner, a marketer, website building system user interface, an internal A/B test applier, and an editor to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraphs 213-215 and figure 1 which indicate that the website building system comprising a processor and at least one database is a general purpose computer and that the analyzer and updater (unit running on said processor), channel determiner, marketer, website building system user interface, internal A/B test applier, and editor are just software executing on the general purpose computer); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they 
storing data comprising parameters of at least one of: a website designer using said website building system, parameters of end users of websites built by said designer, industries of websites built by said designer and associated third party applications to said websites built by said designer; and
delivering said WBS promotional offering to said designer via said mode of delivery channel accordingly  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 22-29 and 31-38 appear to merely further limit the abstract idea by further limiting the editing history (Claims 22 and 31) which is considered part of the abstract idea, further limiting the types of data (Claims 23 and 32) which is considered part of the abstract idea, further limiting the WBS promotional offering (Claims 24 and 33) which is considered part of the abstract idea, further limiting how the WBS promotional offering is determined (Claims 25 and 34) which is considered part of the abstract idea, further limiting the mode of delivery (Claims 26 and 35) which is considered part of the abstract idea, adding an additional limitation directed to applying testing (Claims 27 and 36) which would be added as part of the abstract idea, further limiting the claim by storing additional information (Claims 28 and 37) which is considered part of the abstract idea, and further limiting the business intelligence (Claims 29 and 38) which would be considered part of the abstract idea, and as such dependent 22-29 and 31-38 are part of the identified abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes); do not add any additional elements that have not previously been address and as such are “directed” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes); and do not add “significantly more” than an abstract idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 21-38 are not patent eligible.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leff et al. (PGPUB: US 2013/0085804) in view of Kaufman et al. (PGPUB: US 2014/0282218) in further view of Reid et al (PGPUB: US 2004/0268413).


a processor and at least one database (Paragraph 26 and Claim 30);
storing, on at least one database, data comprising parameters of at least one of: a website designer using said website building system, parameters of end users of websites built by said designer, industries of websites built by said designer and associated third party applications to said websites built by said designer;
Leff discloses storing, on at least one database, data comprising parameters of at least one of: a website designer using said landing page building system, parameters of end users of landing pages built by said designer, industries of landing pages built by said designer and associated third party applications to said landing pages built by said designer in at least paragraph 123 (merchant (website designer) using the system (landing page building system), paragraph 180 (the stored data includes at least parameters of the merchant (website designer) such as information collected on the merchant, including data included in the category components of their overall marketing score (described above) as well as actions taken and not taken within the system by the merchant) and paragraphs 153 and 175 (the stored data includes at least parameters of the consumers (end users) interactions with websites build by the merchant (website designer) such as determine and measure consumer return visits to their business using offers or check-in technology, consumer interaction and communications may include, for example, the number of consumers who 
The examiner assets that there is no difference between a system the builds a landing page (webpage) and a system that builds a website because a website is merely one or more webpages.  Leff discloses that the system  generates and allows the merchant to preview web pages which are landing pages for the merchant that are displayed when a consumer accesses the offer in at least paragraphs 125 and 139 and as such is disclosing a website building system.  None the less, in an effort to further the prosecution the examiner has added the prior art of Kaufman to disclose a merchant using a web building system to generate web pages and promotions.
  The analogous art of Kaufman discloses that it is well-known for a merchant to utilize a website building system to create webpages  in at least paragraphs 113-114 and 53-57.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the website building system of Kaufman as part of the landing page building system of Leff.  The motivation for doing so is to facilitate and/or automate the constructions of particular webpages and even entire websites rather than requiring said websites to be created manually (Kaufman: Paragraph 4).
A unit, running on a processor, comprising an analyzer and updater to generate a tailormade personal multi-dimensional matrix of WBS (website building system) promotional offerings for said designer using said website building system; 

Leff and Kaufman do not disclose that the offerings are generated in a multi-dimensional matrix.
However, the analogous art of Reid discloses that it is well known to create and maintain multidimensional matrix of promotional packages in at least paragraph 12.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the multidimensional matrix of Reid in the invention of Leff and Kaufman.  
The rational for doing so is that there are a limited number of predictable ways to generate a listing of promotional packages and plans a multidimensional matrix is one such predictable way of generating such a listing.
each said WBS promotional offering constructed as a function of business intelligence and editing history parameters of websites built by said designer (Leff: Paragraphs 125: offers can be edited; Paragraph 97: the system may provide menus, radio buttons and/or other user interface constructs that allow a merchant to select to view all listings on all websites (as shown), only modified or 
a channel determiner to determine an appropriate interface and mode of delivery channel for delivering said WBS promotional offering to said designer as a function of said business intelligence and said editing history (Leff: Paragraphs 157 through 162: the system determines which channel for which promotion is the most effective; Paragraph 145-145: the system determines which distribution channel reaches the highest number of reachable consumers by modelling the promotion results at the point of offer creation); and
a marketer delivering said WBS promotional offering to said designer via said mode of delivery channel accordingly (Leff: Paragraph 151; The system enables merchants in a single platform to electronically create offers which are automatically distributed; Paragraphs 159: the offer is distributed by the system).

Claims 22 and 31: Leff, Kaufman and Reid disclose the method according to claim 21, and the system according to claim 30, wherein said editing history comprises website publishing history and activities performed in said editor by said designer in 

Claims 23 and 32: Leff, Kaufman and Reid disclose the method according to claim 21, and the system according to claim 30, wherein said data further comprises results of marketing campaigns, results of A/B testing and previous purchases of promotional offerings (Leff: Paragraphs 142: results of previous purchases; Paragraphs 144-146: results of marketing campaigns are used to perform promotion modeling (A/B testing) to determine “what if” scenarios).

Claims 24 and 33: Leff, Kaufman and Reid disclose the method according to claim 21, and the system according to claim 30, wherein said WBS promotional offering comprises at least one of: plug-ins, pre-defined plans, coupons, related third party applications, vertical solutions, domain connection options, a visual design, payment 

Claims 25 and 34: Leff, Kaufman and Reid disclose the method according to claim 21, and the system according to claim 30, and wherein said WBS promotional offering is determined from current session parameters for an anonymous user of said website building system (Leff: Paragraphs 140 through 142).

Claims 26 and 35: Leff, Kaufman and Reid disclose the method according to claim 21, and the system according to claim 30, and wherein said a mode of delivery is at least one of: via the website building system user interface and an individual digital communication channel (Leff: Paragraphs 151: at least an individual digital communication channel).

Claims 27 and 36: Leff, Kaufman and Reid disclose the method according to claim 21, and the system according to claim 30, also comprising an internal A/B testing applier applying internal A/B testing on at least one of: visual design, content, and parameters of WBS promotional packages provided by said website building system (Leff: Paragraphs 144-146: results of marketing campaigns are used to perform promotion modeling (A/B testing) to determine “what if” scenarios).

Claims 28 and 37: Leff, Kaufman and Reid disclose the method according to claim 21, and the system according to claim 30, also comprising storing, in said at least 

Claims 29 and 38: Leff, Kaufman and Reid disclose the method according to claim 21, and the system according to claim 30, wherein said associated business intelligence is according to at least one of: parameters of said subscribing user, parameters of said end users, industries of said websites built by said subscribing users and associated third party applications (Leff: Paragraph 123: merchant (website designer) using the system (landing page building system; Paragraph 180: the stored data includes at least parameters of the merchant (website designer) such as information collected on the merchant, including data included in the category components of their overall marketing score (described above) as well as actions taken and not taken within the system by the merchant; and Paragraphs 153 and 175: the stored data includes at least parameters of the consumers (end users) interactions with websites build by the merchant (website designer) such as determine and measure consumer return visits to their business using offers or check-in technology, consumer interaction and communications may include, for example, the number of consumers who indicate interaction with the merchant such as with check-ins, followers, likes, posts and the trend of the these indicators).

Conclusion
This is a Continuation of applicant's earlier Application No. 15/168295.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621